     Case 3:20-cv-00993-JLS-BLM Document 30 Filed 09/29/20 PageID.760 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
     EDWARD R. GALLAGHER,                                   Case No.: 20cv993-JLS(BLM)
11
                                           Plaintiff,
12                                                          ORDER SETTING BRIEFING SCHEDULE
     v.
13
     DAVID PHILIPPS and KENNETH JOHN
14   BRAITHWAITE, II, in his capacity as
     Secretary of the Navy,
15
                                       Defendants.
16

17

18          On September 28, 2020, Defendant David Philips (“Defendant”) filed an Ex Parte Motion

19   to Continue Early Neutral Evaluation Conference (“ENE”) and Case Management Conference

20   (“CMC”). ECF No. 28. Defendant requests that the Court stay the ENE and CMC until District

21   Judge Janis L. Sammartino rules on Defendant’s pending motion to strike or, alternatively,

22   dismisses Plaintiff’s first amended complaint (the “Anti-SLAPP Motion”). Id. at 2. In support of

23   his motion, Defendant states “Plaintiff’s claims target Mr. Philips’s constitutionally protected

24   speech” and “[c]ourts have made clear that early dismissal at the pleading stage is especially

25   appropriate in cases . . . that invoke significant First Amendment rights.” Id. (citing Winter v.

26   DC Comics, 30 Cal. 4th 881, 892 (2003)).           In further support, Defendant states that he

27   anticipates that his pending Anti-SLAPP Motion will resolve all of Plaintiff’s claims against him.

28   Id. at 2. Defendant notes that, upon notifying the other parties in the instant action, Plaintiff’s

                                                        1
                                                                                         20cv993-JLS(BLM)
     Case 3:20-cv-00993-JLS-BLM Document 30 Filed 09/29/20 PageID.761 Page 2 of 2



1    counsel informed him that he intends to file an opposition to Defendant’s Motion and counsel

2    for Defendant Kenneth John Braithwaite II stated that he had “no objection to postponing the

3    ENE Conference and other discovery matters until the Anti-SLAPP Motion is decided, but opposes

4    postponing the CMC absent a broader discovery stay.” Id. at n. 1.; ECF No. 28-1, Declaration

5    of Thomas R. Burke in Support of Defendant David Philips’s Ex Parte Motion to Continue Early

6    Neutral Evaluation Conference and Case Management Conference, at ¶ 4. Accordingly, the Court

7    HEREBY SETS the following briefing schedule:

8          1.     Any opposition to Defendant Philipps’s motion must be filed on or before October

9    2, 2020 at 12:00 p.m.
10         2.     Any reply must be filed on or before October 6, 2020.

11   Upon completion of the briefing, the Court will take the matter under submission pursuant to

12   Civil Local Rule 7.1(d)(1) and no personal appearances will be required.

13         IT IS SO ORDERED.

14   Dated: 9/29/2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                                                                   20cv993-JLS(BLM)
